OPINION — AG — ** MILK — TRADE NAMES — BRANDING ** THIS OPINIONS DEALS WITH THE SUBJECT OF " MISBRANDING " OF MILK SOLD IN SINGLE SERVICE CONTAINERS, WHERE SAME IS PACKAGED OR PROCESSED BY ONE MILK PLANT — IN CONTAINERS OR PACKAGES BEARING THE SAME NAME, BRAND OR TRADEMARK OF ANOTHER MILK PLANT — FOR DISTRIBUTION AND SALE BY OTHER MILK PLANT, AS ITS PRODUCT. (ADULTERATED, PRIVATE CONSUMPTION, PASTEURIZATION, GRADES, LABEL) CITE: 63 Ohio St. 295.2 [63-295.2], 63 Ohio St. 295.3 [63-295.3] (MAINARD KENNERLY)